DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.

This action is responsive to the original application filed on 4/3/2017 and the Remarks and Amendments filed on 11/9//2020.  Acknowledgement is made with regards to priority claimed to Provisional Application No. 62/317,073 filed on 4/1/2016.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Klein (US 20120143576 A1, hereinafter “Klein”) in view of Padmanabhan et al. (US 20170185904 A1, hereinafter “Padmanabhan”) and Hawe et al. (Hawe et al., “Agent-Based Simulation for Large-Scale Emergency Response: A Survey of Usage and Implementation”, Nov. 2012, ACM Comput. Surv. 45, 1, Article 8, pp. 1-51, hereinafter “Hawe”).

Regarding claim 1, Klein discloses [a] system for visualizing data comprising: a computing device deployed within a communications network, wherein the computing device is configured to: (Figure 3; Hardware apparatus of data processing system 300 (computing device) operating in a computer network; and Claims 1 and 4; identifying behavioral parameters of entities through visualization; see also [0053], [0061])
use prediction logic to process historical operational data and thereby generate a simulation of a mass participation event; ([0053]; an implementation for predicting behavior (logic); and [0016]; “crowded or emergency scenario”, disclosing the mass participation event; and [0017]; “In accordance with the present invention, the method of the invention is further yet characterized by the prediction being a short term validity prediction, which relies on a combination of statistical data. The prediction contains an extrapolation of data based on past behavior”, disclosing the use of historical operational data and prediction logic; and [0026]; “State of the art person simulations”, disclosing generating a simulation)
receive real-time operational data corresponding to the mass participation event; ([0011], [0015], [0016]; identification through observation of behavioral parameters in real-time (operational data) for the crowded scenario (event)).
Klein fails to explicitly disclose based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic; and use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event.
Padmanabhan discloses based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; and ([0058]; “In an embodiment, the apparatus 100 is further caused to monitor a real-time usage behavior of the published predictive model subsequent to the publishing of the predictive model. For example, monitoring the real-time usage behaviour may involve generating scores related to at least one metric from among Popularity Stability Index (PSI) and Variable Stability Index (VSI)”, suggesting that real time data is used to verify a simulation; and [0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests
based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic ([0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests based on verifying the simulation or predicted model, that the prediction logic is trained (the published predictive model is retrained) using the real-time operational data (monitored usage behavior data), and the training is done in real time).
Klein and Padmanabhan are analogous art because both are concerned with event simulations and predictions.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in data analytics to combine the simulation verification and training of Padmanabhan with the system of Klein to yield the predictable result of based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; and based on verifying the simulation, train the prediction logic using the real-time operational data.. The motivation for doing so would be to facilitate prediction of outcomes related to customers of the enterprise (Padmanabhan; Abstract).
Hawe discloses use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event (Page 11, §2.6; “Each ABS does this by predicting, through simulation, the consequences of a particular course of action, with a particular level of resources, to a particular large-scale emergency, at a particular location”, which discloses using a prediction logic to generate an updated simulation, or in other words, optimizing a prediction to generate a simulation.  Further, §2.6 of the paper discloses generating a simulation based on a predictive model; and Page 20, Second full “Hypotheses explaining these possible anomalies are produced by a simulation and prediction system (SPS), which are validated or rejected using streaming real-time data”, which discloses another system in the survey that uses real time data to optimize a prediction to generate a simulation).
Klein, Padmanabhan, and Hawe are analogous art because all are concerned with event simulations and predictions.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in data analytics to combine the simulation generating and updating of Hawe with the system of Klein and Padmanabhan to yield the predictable result of use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event. The motivation for doing so would be to optimize a response and which aspects are required to mimic reality (Hawe; Page 11, §2.6).


Regarding claim 7, Klein discloses [a] method for visualizing data comprising: (Claims 1 and 4; identifying behavioral parameters of entities through visualization; see also [0053], [0061])
processing, using a computing device implementing prediction logic, historical operational data to generate a simulation of a mass participation event; ([0053]; an implementation for predicting behavior (logic); and [0016]; “crowded or emergency scenario”, disclosing the mass participation event; and [0017]; “In accordance with the present invention, the method of the invention is further yet characterized by the prediction being a short term validity prediction, which relies on a combination of statistical data. The prediction contains an extrapolation of data based on past behavior”, disclosing the use of historical operational data and prediction logic; and [0026]; “State of the art person simulations”, disclosing generating a simulation)
receiving, using the processing computing device, real-time operational data corresponding to the mass participation event; ([0011], [0015], [0016]; identification through observation of behavioral parameters in real-time (operational data) for the crowded scenario (event)).
Klein fails to explicitly disclose based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic; and use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event.
Padmanabhan discloses based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; and ([0058]; “In an embodiment, the apparatus 100 is further caused to monitor a real-time usage behavior of the published predictive model subsequent to the publishing of the predictive model. For example, monitoring the real-time usage behaviour may involve generating scores related to at least one metric from among Popularity Stability Index (PSI) and Variable Stability Index (VSI)”, suggesting that real time data is used to verify a simulation; and [0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests
based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic; and ([0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests based on verifying the simulation or predicted model, that the prediction logic is trained (the published predictive model is retrained) using the real-time operational data (monitored usage behavior data), and the training is done in real time in the real-time prediction platform).
The motivation to combine Klein and Padmanabhan is the same as discussed above with respect to claim 1.
Hawe discloses use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event (Page 11, §2.6; “Each ABS does this by predicting, through simulation, the consequences of a particular course of action, with a particular level of resources, to a particular large-scale emergency, at a particular location”, which discloses using a prediction logic to generate an updated simulation, or in other words, optimizing a prediction to generate a simulation.  Further, §2.6 of the paper discloses generating a simulation based on a predictive model; and Page 20, Second full paragraph and §3 generally; “Hypotheses explaining these possible anomalies are produced by a simulation and prediction system (SPS), which are validated or rejected using streaming real-time data”, which discloses another system in the survey that uses real time data to optimize a prediction to generate a simulation).
The motivation to combine Klein, Padmanabhan, and Hawe is the same as discussed above with respect to claim 1.

Regarding claim 13, Klein discloses [a] non-transitory computer readable medium encoded with instructions for visualizing data, the instructions, executable by a processor, comprising: (Figure 3; Hardware apparatus of data processing system 300 (computing device) operating in a computer network; and Claims 1 and 4; identifying behavioral parameters of entities through visualization; see also [0053], [0061])
processing historical operational data using prediction logic to generate a simulation of a mass participation event; ([0053]; an implementation for predicting behavior (logic); and [0016]; “crowded or emergency scenario”, disclosing the mass participation event; and [0017]; “In accordance with the present invention, the method of the invention is further yet characterized by the prediction being a short term validity prediction, which relies on a combination of statistical data. The prediction contains an extrapolation of data based on past behavior”, disclosing the use of historical operational data and prediction logic; and [0026]; “State of the art person simulations”, disclosing generating a simulation)
receiving real-time operational data corresponding to the mass participation event ([0011], [0015], [0016]; identification through observation of behavioral parameters in real-time (operational data) for the crowded scenario (event)).
Klein fails to explicitly disclose based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic; and use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event.
based on the simulation and the real-time operational data, verify that the simulation is accurately modeling real-time behavior of participants in the mass participation event; and ([0058]; “In an embodiment, the apparatus 100 is further caused to monitor a real-time usage behavior of the published predictive model subsequent to the publishing of the predictive model. For example, monitoring the real-time usage behaviour may involve generating scores related to at least one metric from among Popularity Stability Index (PSI) and Variable Stability Index (VSI)”, suggesting that real time data is used to verify a simulation; and [0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests
based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic; and ([0062]; “At operation 210, one or more predictive models are built or trained using transformed data. At operation 212, the apparatus 100 runs simulations, which mimic real-time customer behavior, on the predictive model to generate scores and/or metrics corresponding to the predictive model. At operation 214, the apparatus 100 is configured to publish at least one predictive model, i.e. deploy at least one predictive model in a real-time prediction platform for predicting intentions of a plurality of customers of the enterprise. At operation 216, the apparatus 100 is configured to monitor a usage behavior of the published predictive model. At operation 218, the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform” (emphasis added), which suggests based on verifying the simulation or predicted model, that the prediction logic is trained (the published predictive model is retrained) using the real-time operational data (monitored usage behavior data), and the training is done in real time).
The motivation to combine Klein and Padmanabhan is the same as discussed above with respect to claim 1.
Hawe discloses use the refined prediction logic to generate, in real-time during the mass participation event, an updated simulation of the mass participation event (Page 11, §2.6; “Each ABS does this by predicting, through simulation, the consequences of a particular course of action, with a particular level of resources, to a particular large-scale emergency, at a particular location”, which discloses using a prediction logic to generate an updated simulation, or in other words, optimizing a prediction to generate a simulation.  Further, §2.6 of the paper discloses generating a simulation based on a predictive model; and Page 20, Second full paragraph and §3 generally; “Hypotheses explaining these possible anomalies are produced by a simulation and prediction system (SPS), which are validated or rejected using streaming real-time data”, which discloses another system in the survey that uses real time data to optimize a prediction to generate a simulation).
The motivation to combine Klein, Padmanabhan, and Hawe is the same as discussed above with respect to claim 1.

Regarding claims 2, 8, and 14, the rejection of claims 1, 7, and 13 are incorporated and Klein further discloses wherein the computing device is further configured to generate a graphical-user interface that visualizes the simulation ([0057]; Claims 1 and 4; display 314 provides a mechanism to display information to a user (graphical-user interface), the information comprising visualization of information used in the predicting (simulation).  Further, claim 4 discloses that “visualization” of information may be performed, the visualization may be performed through display 314, which is a GUI).

Regarding claims 3, 9, and 15, the rejection of claims 1, 7, and 13 are incorporated and Klein further discloses wherein the simulation models at least one of a density of participants of the mass participation event at specific locations within the mass participation event, a temperature of a participant at the mass participation event, and an actual start time and location for the participant at the mass participation event ([0016], [0047]; a density function is used to characterize the crowded scenario of people (models density of participants)).

6, 12, and 18, the rejection of claims 1, 7, and 13 are incorporated and Klein further discloses wherein the computing device is further configured to store an indication of the verified simulation ([0017], [0061], Claim 5; the prediction is a short term validity prediction (verified simulation) for the elected scenario being indicative of temporal and spatial constraints (an indication), where such information is stored in the storage device).


Claims 4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Klein in view of Padmanabhan and Hawe and further in view of Lockwood et al. (WO 2004/104961 A1, hereinafter “Lockwood”).

Regarding claims 4, 10 and 16, the rejection of claims 1, 7,m and 13 are incorporated but Klein fails to explicitly disclose wherein the mass participation event is a marathon.
Lockwood discloses wherein the mass participation event is a marathon (Page 4, Lines 2-5; Page 18, Lines 19-21; Page 20, Lines 6-8; an event management system/EMS provides access to event information including a visual display of individuals on a track in a marathon setting).
Klein, Padmanabhan, Hawe, and Lockwood are analogous art because all are concerned with event data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in data analytics to combine the marathon aspect of Lockwood with the system of Klein, Padmanabhan, and Hawe to yield the predictable result of wherein the mass participation event is a marathon. The 

Regarding claims 5, 11, and 17, the rejection of claims 1, 4, 7, 10, 13, and 16 are incorporated but Klein fails to explicitly disclose wherein the real-time operational data is received from timing mats associated with the marathon.
Lockwood discloses wherein the real-time operational data is received from timing mats associated with the marathon (Page 16, Lines 1-7; Claim 12; a receiver comprises a plurality of timing mats (associated with the marathon) at start and finish lines allowing real-time results to be displayed and processed (operational data)).
The motivation to combine Klein, Padmanabhan, Hawe, and Lockwood is the same as discussed above with respect to claim 4.

Response to Arguments

Applicant’s arguments and amendments, filed on 11/9/2020, with respect to the 35 USC § 103 rejection of claims 1-18 that the previously cited references don't teach the newly added limitation have been fully considered, but are moot in view of the new grounds of rejection.  Klein, Padmanabhan, and Hawe are now being used to render independent claims 1, 7, and 13 obvious under 35 USC § 103.

based on verifying the simulation, train the prediction logic, in real-time during the mass participation event, using the real-time operational data to obtain refined prediction logic.  Paragraph [0062] of Padmanabhan discloses “the apparatus 100 is configured to retrain the published predictive model based on monitoring of the usage behavior upon publishing the predictive model in the real-time prediction platform”.  This suggests, under a broadest reasonable interpretation of the claim language, train the prediction logic . . . using the real-time operational data to obtain refined prediction logic in that a predictive model is trained or retrained in real-time using real-time data on the real-time prediction platform, thus resulting in refined or retrained prediction logic. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125